     Case 3:18-cv-00395-L-BLM Document 49 Filed 09/23/20 PageID.1141 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRYSTAL HILSLEY, et al.,                            Case No.: 3:18-cv-00395-L-BLM
12                                     Plaintiffs,
                                                         CLASS ACTION
13   v.
                                                         ORDER DENYING DEFENDANTS'
14   GENERAL MILLS, INC., et al.,
                                                         MOTION TO SEAL
15                                  Defendants.
16
17         In this putative class action alleging deceptive food labeling, Defendants filed a
18   motion to seal portions of the Expert Declaration of Dolf DeRovira (“Expert Report”).
19   (Doc. no. 47 (“Mtn. to Seal”).) Plaintiffs did not file an opposition. The Court decides
20   this matter on the briefs without oral argument. See Civ. L. R. 7.1.d.1. For the reasons
21   stated below, Defendant’s motion is denied.
22         Sealing court records implicates the "general right to inspect and copy public
23   records and documents, including judicial records and documents." Nixon v. Warner
24   Commc'ns, Inc., 435 U.S. 589, 597 & n.7 (1978). Lack of opposition to a motion to seal
25   therefore does not automatically resolve it. See Foltz v. State Farm Mut. Auto Ins. Co.,
26   331 F.3d 1128, 1130 & passim (9th Cir. 2003). Defendants, as the parties seeking to seal
27   judicial records, bear the burden of overcoming the strong presumption of access to court
28   records. Id. at 1135. The showing required to meet the burden depends upon whether the

                                                     1
                                                                               3:18-cv-00395-L-BLM
     Case 3:18-cv-00395-L-BLM Document 49 Filed 09/23/20 PageID.1142 Page 2 of 3



 1   Expert Report relates to a motion that is “more than tangentially related to the merits of a
 2   case.” Ctr. for Auto Safety v. Chrysler Grp. LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).
 3   If it is, the “compelling reasons” standard applies. Id. at 1096–98.
 4         The Expert Report was filed with Defendants’ non-opposition to Plaintiffs’ motion
 5   for preliminary approval of class action settlement. (Doc. no. 46 (“Non-opposition”).)
 6   Plaintiffs’ motion includes consideration whether a class action should be certified.
 7   Although in ruling on class certification courts do not decide the merits of the case, the
 8   inquiry overlaps with the merits inquiry. See Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct.
 9   2541, 2552 & n.6 (2011). Accordingly, Plaintiffs’ motion is sufficiently related to the
10   merits to warrant the application of the “compelling reasons” standard. See Ctr. for Auto
11   Safety, 809 F.3d at 1098-99. Defendant concedes as much. (See Mtn. to Seal at 3.)
12         To meet this burden, the moving party must make a “particularized showing.”
13   Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). This
14   entails “articulat[ing] compelling reasons supported by specific factual findings.” Id. at
15   1178-79; see also Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002)
16   (“[T]he party seeking protection bears the burden of showing specific prejudice or harm
17   will result if no [protection] is granted.” (emphasis added)).
18         Defendants contend that the Expert Report contains references to “highly
19   proprietary product formulas,” and that public release of such information could cause
20   Defendants to suffer significant competitive disadvantage. (Mtn. to Seal at 3.) “The
21   publication of materials that could result in infringement upon trade secrets has long been
22   considered a factor that would overcome the strong presumption” in favor of public
23   access to judicial records. Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir.
24   2011). Nevertheless, sealing of court records requires a particularized showing. Id.; see
25   also Kamakana, 447 F.3d at 1178-79. Defendants’ motion is general and conclusory. It
26   does not address either the elements necessary to show the trade secret nature of the
27   formulas, see, e.g., 18 U.S.C. § 1839(3), nor specific prejudice or harm that would result
28   from disclosure. No declaration is provided in support of Defendants’ contention.

                                                   2
                                                                                3:18-cv-00395-L-BLM
     Case 3:18-cv-00395-L-BLM Document 49 Filed 09/23/20 PageID.1143 Page 3 of 3



 1   Moreover, upon review of the redacted and unredacted versions of the Expert Report
 2   (docs. no. 46-6, 48), it is apparent that Defendants request the sealing of more than just
 3   proprietary product formulas or specific discussion of the formulas. Accordingly,
 4   Defendants have not made the requisite showing of compelling reasons. It is therefore
 5   denied. Because the unredacted Expert Report (doc. no. 48) was lodged pending order on
 6   motion to seal, see Elec. Case Filing Admin. Policies and Proc. Manual § 2(j), it will not
 7   be considered.
 8         The Court notes that it is doubtful that the redacted portions of the Expert Report,
 9   including the product formula, is relevant. In their Non-opposition, which was publicly
10   filed and not included in the Motion to Seal, Defendants quote from the Expert Report
11   and discuss expert opinions to the extent necessary to support their Non-opposition
12   arguments. (See doc. no. 46 at 2, 7-8.) Defendants should evaluate the publicly-filed
13   redacted version of the Expert Report (doc. no. 46-6) in light of the arguments they raise
14   in their Non-opposition to determine whether reference to the redacted portions of the
15   report, and a related motion to seal, are necessary at all.
16         It is hereby ordered as follows:
17         1.      Defendants’ Motion to Seal (doc. no. 47) is denied.
18         2.      The unredacted Expert Report (lodged under seal as doc. no. 48) will not be
19   considered.
20         3.      If Defendants wish to file another motion to seal the Expert Report, any such
21   motion must be filed no later than September 30, 2020, and must be supported by an
22   appropriate showing.
23         IT IS SO ORDERED.
24   Dated: September 23, 2020
25
26
27
28

                                                    3
                                                                                3:18-cv-00395-L-BLM
